IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                October 14, 2011 Session

          WENDY LEVERETTE, ET AL. v. TENNESSEE FARMERS
                 MUTUAL INSURANCE COMPANY
                   Appeal from the Circuit Court for Maury County
                       No. 0913135     Jim T. Hamilton, Judge


                 No. M2011-00264-COA-R3-CV - Filed March 4, 2013


R ICHARD H. D INKINS, J., concurring in part and dissenting in part.

       I agree with the majority’s analysis of the coverage issue in Section V and its
conclusion that TFM breached the contract by denying coverage. As a result of this breach,
the judgment against TFM in the amount of $67,000 was appropriate. I concur as well with
the analysis of the bad faith claims in Section VI.

        While I agree that there was evidence to support the determinations that the conduct
of TFM with respect to the Sanders’ claim violated Tenn. Code Ann. § 56-8-108 and that
such violations would support a finding of liability under the Tennessee Consumer Protection
Act, I respectfully dissent from majority’s affirmance of the jury’s award of $1.2 million as
compensatory damages (as modified by the trial court to $1 million) for the violation. I do
not believe, under the unique facts and circumstances of this case, that the $1 million default
judgment entered against Claire Sanders in the Bedford County litigation brought by the
Leverettes was “as ascertainable loss of money or property” within the meaning of Tenn.
Code Ann. § 47-18-109(a)(1).




                                                   _________________________________
                                                   RICHARD H. DINKINS, JUDGE